Citation Nr: 0739362	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  04-07 665A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a compensable rating for muscle tension 
headaches. 

2.  Entitlement to a disability rating in excess of 
20 percent for mechanical, low back pain with recurrent 
muscle strain (low back disability).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1977 to 
January 1983.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, that continued a noncompensable disability rating 
for the veteran's headache disability and that increased the 
veteran's low back disability rating, assigning a 10 percent 
evaluation effective from March 15, 2001.  In May 2007, the 
RO increased the low back disability rating to 20 percent 
effective from March 15, 2001.  



FINDINGS OF FACT

1.  The veteran has not had prostrating attacks of headaches 
averaging one in two months over the last several months.  

2.  The veteran's low back disability does not manifest in 
severe limitation of motion or in severe lumbosacral strain, 
nor does the record establish that the veteran experiences 
any limitation of function due to pain from the low back 
disability.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for muscle tension 
headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.20, 4.124a (with 
Diagnostic Code 8100) (2007).   

2.  The criteria for a disability rating in excess of 
20 percent for mechanical, low back pain with recurrent 
muscle strain have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 
4.71a (with General Rating Formula for Diseases and Injuries 
of the Spine and Diagnostic Codes 5003, 5010, 5243); 
38 C.F.R. §§4.71a (with Diagnostic Codes 5285 to 
5295) (2003); 38 C.F.R. §§4.71a (with Diagnostic Codes 5285 
to 5295) (2002).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic 
codes identify various disabilities.  38 C.F.R., Part 4.  

Generally, an evaluation of the extent of impairment requires 
consideration of the whole recorded history (38 C.F.R. 
§§ 4.1, 4.2), but when, as here, service connection has been 
in effect for many years, the primary concern for the Board 
is the current level of disability.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus 
for adjudicating an increased rating claim is on the evidence 
establishing the state of the disability from the time period 
one year before the claim was filed until a final decision is 
issued.  Hart v. Mansfield, No. 05-2424, 2007 WL 4098218 
(Vet. App. Nov. 19, 2007).  Thus, staged ratings may be 
assigned if the severity of the disability changes during the 
relevant rating period.  
For each of the disabilities at issue here, the record will 
be examined to see if a disability rating higher than the one 
assigned by the RO is warranted during any stage of the 
claims period.  

I.  Headaches 

Generally, in determining whether an increased rating is 
warranted, the criteria contained in all diagnostic codes 
that could be applicable are analyzed.  Here, however, the 
ratings schedule that applies to neurological conditions and 
convulsive disorders contains no diagnostic code with 
criteria for evaluating muscle tension headaches.  See  
38 C.F.R. § 4.124a.  

When a condition is not listed in the regulations containing 
rating criteria, it is permissible to rate the condition 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology, are closely analogous.  38 C.F.R. § 4.20.  
The only rating criteria for a headaches disability is the 
migraine headaches criteria found in the schedule for 
miscellaneous diseases.  38 C.F.R. § 4.124a, DC 8100.   

Diagnostic Code 8100 provides the criteria for rating 
migraine headaches.  The disability rating to be assigned is:  
50 percent for migraine headaches with very frequent, 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability; 30 percent for migraine 
headaches with characteristic prostrating attacks occurring 
on an average of once a month over the last several months; 
10 percent for migraine headaches with characteristic 
prostrating attacks averaging one in 2 months over the last 
several months; and zero percent for migraine headaches with 
less frequent attacks.  38 C.F.R. § 4.124a, Diagnostic Code 
(DC) 8100.  

The record does not establish that the veteran's headaches 
disability is severe enough to be compensable.  To be sure, 
the veteran told the March 2006 compensation and pension 
(C&P) examiner that his headache condition resulted in 2 
times lost from work per month.  He said that he experiences 
headaches five times per week and that each headache lasts 24 
hours.  But those statements are inconsistent with the rest 
of the record.  

First, VA treatment records do not list headaches as one of 
his current medical problems and the veteran rarely mentions 
headaches when he is given medical treatment.  See, e.g., 
May 2000 Primary Care Green Team (no mention of headaches 
during exam; headaches not listed as active problems); 
May 2001 Primary Care Green F/U (same); April 2003 PA 
Progress Note (same); September 2003 PM&R Consult (same); 
March 2004 Primary Care Attending Follow-Up (same); 
August 2004 Primary Care Attending Follow-UP (same); 
July 2005 Primary Care Attending Follow-up Note (denies any 
headache or nausea; headaches not listed in active problems); 
January 2006 Primary Care Attending Follow-Up Note (reports 
that has had recent surgery on the neck so pain and 
parasthesias in hand is better and he is feeling good; 
requests occupational therapy referral for shoulder spasms 
and relaxation/stretching therapy; otherwise, perfectly 
okay).   

Second, at his occupational therapy sessions, headaches were 
never mentioned.  See February 4, 2003 PM&R Occupational 
Therapy Notes (focus was on the muscles of the shoulders and 
neck but headaches were not noted); February 3, 2006 OT 
Notes(same); February 26, 2003 OT Notes (same); August 2004 
OT (focus was on wrist pain and getting veteran an 
ergonomically sound workstation; headaches not noted).  

Third, even when the veteran does mention his headaches to 
examiners, the treatment notes do not support a finding of 
frequent, prostrating attacks nor do they reflect any serious 
concern on the part of the examiner.  See December 2002 PA 
Progress Note (complaints of electric-type pain in the head 
which is unpredictable in frequency, lasting only for seconds 
at a time, happening once a day or more; PA recommends 
follow-up in 4 months or sooner if condition worsens); 
January 2003 C&P examination (reports frequent, acute, 
throbbing headaches that last for 30 minutes or one hour or 
two days; when they occur, he stays in bed and does nothing; 
he takes Motrin for the headaches; examiner concludes tension 
headache diagnosis is to be continued); September 2005 
Primary Care (note under neurological system review: 
pertinent negative (i.e., abnormal) for headaches; headaches 
not addressed elsewhere in the report); October 2005 Primary 
Care (same).  

Fourth, there is no independent evidence to show that the 
veteran misses 2 days from work each month due to headaches.  
He has worked at a desk as a computer specialist for the 
Federal Government since 1989.  The May 2001 examiner noted 
that he worked regularly.  Moreover, it is significant that 
the veteran does not mention missed work in his statements in 
support of his claim.   

Finally, the veteran's statements about the frequency and 
severity of his headaches are internally inconsistent.  As 
part of his January 2003 C&P examination, the veteran filled 
out a questionnaire about his low back disability, recurrent 
muscular strain, and muscular tension headaches.  In the 
section for muscular tension headaches, he wrote that he had 
acute pain that lasts for 1 hour to 2 days, throbbing pain, 
fatigue, neck pain.  There were three possibilities in 
response to the question, When an attack occurs, what is 
done?  The veteran marked all three responses:  stay in bed 
unable to do anything; take care of some house chores but 
can't go to work; and go to work but require heavy 
medications.  In response to how often the attacks occur, he 
responded once every 2 days, once every 1 week, once every 
month.  In response to the length of the attacks, he 
responded 30 minutes or 1 hour or 2 days.  When asked to 
briefly describe the treatment and/or medications taken for 
the migraine/miscellaneous nerve condition, he responded that 
he took 800 mg of Motrin daily for headache and rested in bed 
when they were the chronic type headache.  This information 
does not present a coherent picture of the frequency or 
severity of his headaches.  

At the March 2006 C&P examination, the veteran reported that 
when the attacks occur, he can take care of some household 
chores but can't go to work.  The headache attacks average 5 
times per week and each attack lasts for 24 hours.  He misses 
work 2 times per month from his headache condition.  

A lay person is competent to testify about injury or 
symptomatology where the determinative issue is not medical 
in nature.  Falzone v. Brown, 8 Vet. App. 398, 405-406 (1995) 
(lay statements about a person's own observable condition or 
pain are competent evidence); Layno v. Brown, 6 Vet. App. 
465, 469-470 (1994) (lay testimony is competent when it 
regards features or symptoms of injury or illness).  The 
veteran's statements about the frequency and severity of his 
condition, as well as the number of times he missed work, are 
the type of evidence that is within the knowledge and 
experience of a lay person.  

Yet, merely because the veteran is competent to provide 
evidence about these symptoms does not mean that such 
evidence is credible.  It is the responsibility of the Board 
to weigh the evidence, both medical and lay evidence, and 
determine where to give credit and where to withhold the 
same.  Evans v. West, 12 Vet. App. 22, 30 (1998).  Evidence 
that is internally inconsistent or inconsistent with other 
evidence in the record lacks credibility.  Caluza v. Brown, 7 
Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed Cir. 
1996).   

Here, a 10 percent rating is available only if the record 
establishes that the veteran's muscle tension headache 
disability is substantially similar to the criteria for 
migraine headaches, which requires having characteristic 
prostrating attacks averaging one in 2 months over the last 
several months.  38 C.F.R. § 4.124a, DC 8100.  The veteran's 
own statements make it clear that on some days when he stays 
home from work, he is still capable of performing chores 
around the house.  That is not characteristic of a migraine 
attack.  Moreover, by describing them as five times per week 
for 24 hours, a fairly constant condition is described rather 
than a condition with recurring, debilitating attacks.  If 
the veteran were experiencing attacks that were truly 
debilitating, surely there would be medical evidence of it in 
his treatment records.  The Board finds that since the 
veteran's statements about his condition are internally 
inconsistent and unsupported by the medical treatment 
records, the evidence in the record is insufficient to 
warrant a compensable rating.  

In his substantive appeal, the veteran argues that his 
military records should be "resurrected and reviewed" in 
deciding his increased rating for a headaches disability.  
Those records are part of the record contained in the claims 
folder and have been reviewed on appeal.  Those records from 
more than 20 years ago shed no light in determining the 
degree of the veteran's current disability on appeal.  There 
is nothing in those records to warrant assigning a 
compensable rating.  

When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  And when, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3. 
Specifically, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Here, the only evidence to support the claim is not credible 
because it is internally inconsistent as well as inconsistent 
with the medical treatment evidence in the record.  As a 
result, there is no reasonable doubt to resolve.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990) (benefit of the doubt rule 
inapplicable when the preponderance of the evidence is 
against the claim).    


II.  Low back disability 

In June 2003, the RO assigned a 10 percent rating for the 
veteran's low back disability effective from March 15, 2001, 
and the veteran appealed that decision.  In May 2007, the RO 
increased that rating to 20 percent from March 15, 2001.  
Since the RO did not assign the maximum disability rating 
possible, the appeal for a higher evaluation remains before 
the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).  
Thus, all applicable rating criteria will be examined to 
determine whether a rating higher than 20 percent is 
warranted.  

The spine disability rating criteria that apply to the 
veteran's low back disability have changed twice during the 
course of the claim.  Compare 38 C.F.R. § 4.71a (2002) (in 
effect prior to September 23, 2002) (oldest version) with 38 
C.F.R. § 4.71a (2003) (effective September 23, 2002) (middle 
version) and 38 C.F.R. § 4.71a (2007) (effective 
September 26, 2003) (current version).  The oldest version of 
the regulations will be applied during the entire rating 
period, the middle version of the regulations will be applied 
only to the veteran's condition from September 23, 2002, 
forward, and the current version of the regulations will be 
applied only to the veteran's condition from September 26, 
2003, forward.  For those periods during which more than one 
version of the regulations is applicable, the highest rating 
from application of all of the versions will be assigned.   

Using the oldest and middle versions of the spine 
regulations, there are several diagnostic codes that are not 
applicable to the veteran's low back disability because that 
disability does not involve a fracture (DC 5285), ankylosis 
(DC 5286, 5289), the cervical spine (DCs 5287, 5290), the 
dorsal spine (DCs 5288, 5291), or an injury to the sacro-
iliac (DC 5294).  38 C.F.R. § 4.71a (2002); 38 C.F.R. § 4.71a 
(2003).  The criteria relating to those disabilities in the 
current regulations are also not applicable here.  38 C.F.R. 
§ 4.71a, General Formula (2007).  In addition, the veteran 
has already been assigned the highest rating possible under 
the degenerative arthritis provisions so the arthritis 
criteria will not be analyzed here.  38 C.F.R. § 4.71a, 
DCs 5003, 5010.  

Finally, the evidence in the record establishes that there is 
no neurological component to the veteran's low back 
disability.  See January 2007 C&P examination addendum 
(numbness in lower extremities is abnormal but appears to be 
peripheral neuropathy and is most likely not related to the 
low back pain disability as it does not occur in a dermatomal 
distribution but appears to be symmetrical and bilateral; 
there is no evidence of radiculopathy); January 2003 C&P 
examination (there are no radicular signs).  Without a 
neurological component to the veteran's low back disability, 
the criteria for intervertebral disc syndrome are not 
applicable and will not be analyzed here.  38 C.F.R. § 4.71a, 
DC 5293 (2002); 38 C.F.R. § 4.71a, DC 5293 (2003); 38 C.F.R. 
§ 4.71a, DC 5243 (2007); see also January 2007 C&P 
examination report (no signs of intervertebral disc syndrome 
with chronic and permanent nerve root involvement).  

Thus, the Board will examine the remaining criteria, that is, 
the criteria for limitation of motion and for lumbosacral 
strain, to determine whether a disability rating higher than 
20 percent is warranted for the low back disability.    

A.  Limitation of motion criteria 

Under the current version of the regulations, no rating 
higher than 20 percent is available for limitation of motion 
of the thoracolumbar spine, unless spinal ankylosis exists, 
which is not present here.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine (General 
Formula) (2007).  Under the oldest and middle versions of the 
regulations, a 40 percent rating is available for severe 
limitation of the lumbar spine.  The regulations do not 
define what is meant by "severe" limitation of motion.  But 
the normal range of motion of the lumbar spine is as follows:  
forward flexion from zero to 90 degrees; extension from zero 
to 30 degrees; left and right lateral flexion from zero to 30 
degrees; left and right lateral rotation from zero to 30 
degrees; and combined range of motion of 240 degrees.  
38 C.F.R. § 4.71a, General Formula, Note (2) (2007).   

At the January 2003 C&P examination, the range of motion 
measurements for the veteran's lumbar spine were as follows:  
flexion was 60 degrees, extension was 30 degrees, left and 
right lateral flexion were 40 degrees each; right and left 
rotation were 35 degrees each.  That meant the combined range 
of motion was 240 degrees.  Since 240 degrees is normal 
combined range of motion of the lumbar spine, no increase is 
warranted on that measurement.  But forward flexion measured 
60 degrees out of a normal of 90 degrees, so the veteran's 
forward flexion at the January 2003 C&P examination measured 
67 percent of the full range of flexion.  That does not 
constitute a severe limitation of motion warranting an 
increased rating. 

At the January 2007 C&P examination, the range of motion 
measurements for the veteran's lumbar spine were as follows:  
flexion was 85 degrees, extension was 30 degrees, left and 
right lateral flexion were 30 degrees each; right and left 
rotation were 30 degrees each.  That meant the combined range 
of motion was 235 degrees.  Since the forward flexion was 94 
percent of full range of motion and the combined range of 
motion was 98 percent of full range of combined motion, no 
increased rating on the basis of those range of motion 
measurements is warranted. 

Thus, for the entire rating period, the record does not 
establish that the veteran had a severe limitation of motion 
of the lumbar spine, so an increased rating is not warranted 
under the range of motion criteria. 



B.  Lumbosacral strain criteria 

Under the current version of the spine regulations, no rating 
higher than 20 percent is available for symptoms of 
lumbosacral strain.  38 C.F.R. § 4.71a, General Formula 
(2007) (highest rating for muscle spasm or guarding is 
20 percent; ratings of 30 percent and higher require 
ankylosis of the spine).  But in the oldest and middle 
versions of the spine regulations, a 40 percent rating is 
available for severe lumbosacral strain, with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, DC 5295 (2002); 38 C.F.R. § 4.71a, DC 5295 
(2003).   

None of those symptoms is established on this record.  
According to the January 2007 C&P examiner, the veteran has 
normal head position with symmetry in appearance, symmetry in 
motion, normal posture, and normal curvature of the spine.  
Accord January 2007 X-ray (no evidence of spondylolysis and 
minimal facet sclerosis at L5-S1); January 2003 C&P 
examination report (general appearance is normal).  No 
examiner found positive Goldthwaite's sign.  As discussed in 
the limitation of motion criteria section, above, the veteran 
has neither marked limitation of forward motion (flexion) nor 
loss of lateral motion.  His gait was found to be normal at 
both C&P examinations.  

There is some evidence of narrowing or irregularity of joint 
space in the record.  The January 2003 X-rays showed 
vertebral body heights and disc spaces are well maintained.  
At the January 2003 C&P examination, the examiner concluded 
that there was anterior osteophytosis without significant 
disc space narrowing.  At the January 2007 C&P examination, 
the X-rays showed that the vertebral height was uniform and 
that disc space was minimally decreased at the level of L5-
S1.  The C&P examiner noted the radiology report indicating 
minimal degenerative changes at L5-S1 and concluded that the 
X-ray showed the existence of degenerative arthritis.  He 
then determined that the diagnosis of chronic lumbosacral 
strain should be changed to degenerative disc disease of the 
lumbar spine due to the veteran's subjective symptoms and the 
objective X ray findings.  

Notwithstanding the minimal degenerative changes at the one 
joint (L5-S1), the evidence in the record does not establish 
that the veteran has severe lumbosacral strain with narrowing 
or irregularity of joint space.  To the contrary, the 
January 2007 C&P examiner found that on the basis of both the 
veteran's description of his symptoms and the X-ray evidence, 
the veteran did not have recurrent, muscular back strain of 
the low back at all.  He determined that the veteran's low 
back disability was more accurately identified as 
degenerative disc disease.  And as discussed above, the 
veteran has already been assigned the highest rating for 
degenerative arthritis and there are no findings of nerve 
involvement of the lumbar spine to warrant a rating under the 
intervertebral disc syndrome criteria.  

The change in diagnosis is fully supported by the record.  
Although the veteran often reports to the examiners that he 
is experiencing back pain and muscle spasms, the treatment he 
receives usually involves either the cervical spine or the 
interscapular muscles, neither of which is part of his low 
back disability.  See, e.g., May 2000 Primary Care Green Team 
(pain in the left interscapular area is related to the 
exercises he does, heavy overhead work, and weight-lifting); 
Feb 2003 PM&R Occupational Therapy Note (focused on the 
muscles of the shoulders and neck); February 26, 2003 OT 
Notes (same); August 2004 OT (focus was on wrist pain and 
getting veteran an ergonomically sound workstation); but see 
May 2001 Primary Care Green Follow-Up (has had several 
episodes of paravertebral pain in the L-4 area associated 
with exercise, with rest and Motrin relieving those 
episodes).  Moreover, his complaints that his back pain 
radiates into his head or shoulders also relates to his 
cervical spine condition because no examiner has found that 
there is any radiculopathy relating to the lumbar spine.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Here, a 20 percent rating may be 
assigned for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  38 C.F.R. § 4.71a, DC 5295 (2002); 
38 C.F.R. § 4.71a, DC 5295 (2003).  The only evidence that 
would meet the 20 percent rating would be the May 2001 
Primary Care Follow-Up Note that indicated that the veteran 
had experienced some L-4 paravertebral pain associated with 
exercise that was relieved with rest and Motrin.  Given that 
there is very little evidence to support even a 20 percent 
rating, and the only evidence to support a 40 percent rating 
is the existence of a minimally-decreased space in the lumbar 
spine at one joint (L5-S1), the Board finds that the 
veteran's disability more nearly approximates the lower 
20 percent rating.  38 C.F.R. § 4.7.  Accordingly, a rating 
higher than 20 percent is not warranted on the basis of the 
lumbosacral strain criteria.  

C.  Other considerations 

A disability of the musculoskeletal system, such as the low 
back, is primarily the inability, due to damage, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40.  Thus, functional loss due to pain and 
weakness must be considered in evaluating the disability 
because a part which becomes painful on use must be regarded 
as seriously disabled.  Id.  See also DeLuca v. Brown, 8 Vet. 
App. 202 (1995) (disability ratings should reflect the 
veteran's functional loss due to fatigability, 
incoordination, endurance, weakness, and pain).  And the 
rating should reflect the condition of the veteran during 
flare-ups.  DeLuca v. Brown, supra.  

The veteran claims that pain limits his functional abilities 
in many ways.  He has difficulty performing physical 
activities, sitting for a long period of time, and driving 
for a long period of time.  He has lost time from work on 
several occasions for the recurrent muscular strain.  He says 
he has limited range in bending, lifting or standing for 
prolonged periods.  He also claims that he has daily weakness 
and daily fatigue while driving a car, sitting, and walking.  

But the January 2007 examiner tested the veteran's functional 
ability due to fatigue, weakness, lack of endurance and 
incoordination and found that they did not limit the 
veteran's range of motion.  He also noted that the veteran 
experienced pain at 70 degrees of flexion but was 
nevertheless able to forward flex to 85 degrees.  Similarly, 
the pain that he experienced at the full range of extension 
and right lateral flexion did not limit that motion.  

In addition, the record shows that the veteran has a computer 
job were he sits in order to perform his duties.  Yet, in the 
questionnaire for the January 2003 C&P examination, the 
veteran indicated that he was able to perform his job 
responsibilities adequately.  This objective evidence 
undercuts the veteran's broad subjective claim of functional 
limitation in sitting.    

In any event, the veteran's imprecise, conclusory statements 
about his other functional limitations are not sufficient to 
establish that his low back disability limits his ability to 
function on a daily basis.  His statements lack details about 
what activities cannot be performed, how often he has lost 
work due to his low back disability, and how long he can sit, 
walk, or stand.  No statements really show how any of his 
activities of daily living have been impacted. 

The veteran has frequently stated that he experiences chronic 
pain.  Pain alone, without functional limitation resulting 
from that pain, is not sufficient to warrant a rating greater 
than those set forth in the schedular rating criteria.  In 
any event, as discussed previously, there is little evidence 
to support the veteran's 20 percent rating for his low back 
disability.  Thus, the Board finds that the veteran is 
adequately compensated for whatever functional limitations 
are caused by his pain by the 20 percent rating that has 
already been assigned to his low back disability.  

In response to the May 2007 supplemental statement of the 
case, the veteran asserts that his monthly entitlement amount 
and assigned percentage are totally unacceptable.  He does 
not identify what an acceptable rating would be, but it 
appears that the veteran is using a subjective criteria in 
determining what that acceptable rating for his low back 
disability would be.  

VA, on the other hand, is bound to follow the legal rating 
criteria set forth in the statutes and regulations when 
assigning disability ratings.  38 U.S.C.A. § 1155 (VA shall 
apply a schedule of ratings of reductions in earning capacity 
from specific injuries or combinations of injuries); 
38 C.F.R. § 4.1 (the rating schedule is primarily a guide in 
the evaluation of disabilities).  That criteria is designed 
to compensate the veteran for how his disability impacts his 
civilian work.  38 C.F.R. § 4.1 (the percentage ratings in 
the rating schedule represent the average impairment in 
earning capacity resulting from service-connected injuries 
and diseases and their residual conditions in civil 
occupations).  To warrant an increased rating, the evidence 
in the record must establish that the criteria for that 
higher disability rating have been met.  38 C.F.R. § 4.7  As 
discussed above, since the record does not establish that a 
higher disability rating should be assigned to the veteran's 
low back disability, his claim for a rating higher than 
20 percent must be denied.  


III.  Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159. VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide, and (4) VA must ask the claimant to provide VA with 
any evidence in his or her possession that pertains to the 
claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Dingess v. Nicholson, 
19 Vet. App. 473 (2006), also held that, as the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim.  Notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

The RO's December 2002 letter describing the evidence needed 
to support the veteran's claim was timely mailed before the 
June 2003 rating decision.  It described the evidence 
necessary to substantiate a claim for an increased rating,  
identified what evidence VA was collecting, requested the 
veteran to send in particular documents and information, and 
suggested what evidence might be helpful in establishing his 
claim.  That letter did not invite the veteran to send VA 
whatever evidence he had in his possession pertaining to his 
claim, or address what evidence was needed with respect to 
the rating criteria or the effective date of an award.  

Although the veteran has not raised any notice issues, the 
failure to provide complete, timely notice to the veteran 
raises a presumption of prejudice, so that VA has the burden 
to establish that the veteran was not, in fact, prejudiced by 
the inadequate notice.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Here, the veteran was not prejudiced by 
the flaws in the original December 2002 letter because those 
flaws were cured by the February 2007 letter, which was sent 
before the May 2007 supplemental statement of the case was 
issued.  A statement of the case or a supplemental statement 
of the case can be considered a readjudication of a claim 
after the issuance of proper notice.  Prickett v. Nicholson, 
20 Vet. App. 370, 377-78 (2006); see also Mayfield v. 
Nicholson, 20 Vet. App. 537, 541-42 (2006).  The 
February 2007 letter invited the veteran to send VA whatever 
evidence he had in his possession pertaining to his claim, 
addressed what evidence was necessary with respect to the 
rating criteria and the effective date of an award.  Thus, VA 
met its notification duty.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
retrieving his claims file, by obtaining his VA treatment 
records and the records of private providers for whom he 
provided waivers, and by conducting compensation and pension 
examinations.  

The veteran initially asked VA to obtain his VA treatment 
records from 1983 to 1996.  After the RO had sent a second 
request for those records, he submitted a VA Form 21-4138 
(statement in support of claim) withdrawing his request for 
those old records.  Since those records related to a period 
of time more than one year prior to the increased rating 
claim at issue here, VA did not fail in its duty to assist 
the 


veteran by abandoning, at his request, its attempts to obtain 
those records.  


ORDER

A compensable rating for muscle tension headaches is denied.  

A disability rating in excess of 20 percent for mechanical, 
low back pain with recurrent muscle strain is denied.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


